Title: From George Washington to United States Senate, 21 December 1796
From: Washington, George
To: United States Senate


                        
                            Gentlemen of the Senate, 
                            United States Decemr 21st 1796.
                        
                        I nominate the following persons to fill the offices annexed to their names
                            respectively, which became vacant during the recess of the Senate.
                        William Kirby, of Virginia, to be Collector of the District of Hampton; and
                            Inspector of the revenue for the Port of Hampton, vice Thomas Jones, resigned.
                        John Steele, of North Carolina, to be Comptroller of the Treasury; vice
                            John Davis, resigned.
                        Jonathan Jackson, of Massachusetts, to be Supervisor for the District of
                            Massachusetts; vice Nathaniel Gorham, deceased.
                        John Brooks, of Massachusetts, to be Inspector of Survey No. 2 in the
                            District of Massachusetts; vice Jonathan Jackson, appointed Supervisor.
                        Samuel Bradford, of Massachusetts, to be Marshal for the District of
                            Massachusetts; vice John Brooks, appointed Inspector of Survey No. 2 in that District.
                        John Davis, of Massachusetts, to be Attorney for the United States in the
                            District of Massachusetts; vice Christopher Gore, appointed a Commissioner under the
                            British treaty. 
                        Daniel Davis, to be Attorney for the United States in the District of
                            Maine; vice William Lithgow; resigned.
                        Joseph Clay junior, of Georgia, to be District Judge of Georgia; vice
                            Nathaniel Pendleton, resigned.
                        Joseph Trotter, of South Carolina, to be Inspector of Survey No. 3, in the
                            District of South Carolina; vice William Benson, deceased.
                        William Clark, to be Attorney for the United States in the District of
                            Kentuckey.
                        Rufus Putnam, of the North Western Territory, to be Surveyor General; vice
                            Simeon DeWitt, who declined that appointment.
                        Benjamin Bourne of Rhode-Island, to be District Judge of Rhode-Island; vice
                            Henry Marchant, deceased.
                        Henry William Lange, of Georgia, to be Surveyor for the District of
                            Savanna; & Inspector of the revenue for the port of Savanna; vice James
                                Benjn Maxwell, resigned.
                        Joseph Gilman, of the North western Territory, to be one of the Judges of
                            that Territory; vice Rufus Putnam, appointed Surveyor General.
                        James Rowland, of Virginia, to be Surveyor of Richmond &
                            Manchester, and Inspector of the Revenue for the same; vice Zachariah Rowland, resigned.
                        Aquila Giles, of New York, to be Marshal for the District of New York; the
                            legal term of his former appointment having expired.
                        Samuel Williams, of Massachusetts, to be Consul of the United States, at
                            the port of Hamburg; and such other places as shall be nearer to the said port than to the
                            residence of any other Consul or Vice Consul of the United States, within the same
                            allegiance; vice John Parish.
                        Charles Cotesworth Pinckney, of South Carolina, to be Minister
                            Plenipotentiary of the United States to the Republic of France; vice James Monroe.
                        
                            Go: Washington
                            
                        
                    